Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered June 29, 1999, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to defendant’s contention, he was not deprived of the effective assistance of counsel at trial (see People v Benevento, 91 NY2d 708; People v Flores, 84 NY2d 184; People v Roman, 288 AD2d 495).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Ritter, J.P., Feuerstein, Goldstein and Cozier, JJ., concur.